 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Lorenzo Leon Brown,                             No. CV-17-00377-TUC-DCB
10                  Plaintiff,                       ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          The Court finding good cause,
16          Accordingly,

17          IT IS ORDERED that the Motion to Exceed the Page Limit for a Response to the
18   Defendants’ Motion for Summary Judgment (Doc. 102) is GRANTED.

19          IT IS FURTHER ORDERED that the Clerk shall file the lodged Response (Doc.

20   103) into the record.
21          Dated this 16th day of December, 2019.
22
23
24
25
26
27
28
